                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    AT BOWLING GREEN

HOWARD BAIRD                                                                                        PLAINTIFF

v.                                                               CIVIL ACTION NO. 1:19CV-P12-GNS

DEREK CURTIS et al.                                                                             DEFENDANTS


                                     MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiff Howard Baird’s motion to appoint counsel

(DN 4). In support of the motion, Plaintiff states that he is indigent.

         Appointment of counsel is not a constitutional right in a civil case such as this action

brought under 42 U.S.C. § 1983. Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993). Under

28 U.S.C. § 1915(e)(1),1 court-enlisted assistance of counsel is not mandatory but merely a

matter of discretion. See, e.g., Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987) (“‘[T]he

appointment of counsel in a civil case is, as is the privilege of proceeding in forma pauperis, a

matter within the discretion of the court. It is a privilege and not a right.’”) (quoting United

States v. Madden, 352 F.2d 792, 793 (9th Cir. 1965)). “‘It is a privilege that is justified only by

exceptional circumstances.’” Lavado, 992 F.2d at 606 (quoting Wahl v. McIver, 773 F.2d 1169,

1174 (11th Cir. 1985)). “In determining whether ‘exceptional circumstances’ exist, courts have

examined ‘the type of case and the abilities of the plaintiff to represent himself.’ This generally

involves a determination of the ‘complexity of the factual and legal issues involved.’” Id.

(citations omitted).

         The Court finds that the complexity of the issues in this case does not necessitate the

appointment of counsel. This matter is still at the initial review stage. A review of the complaint


1
 Section 1915(e)(1) provides that “[t]he court may request an attorney to represent any person unable to afford
counsel.” (emphasis added).
reveals that Plaintiff is sufficiently articulate and able to present his case to the Court. Moreover,

his indigency is not atypical from any other pro se prisoner litigating a case. “[T]here is nothing

exceptional concerning [a prisoner’s] incarceration or poverty that extraordinarily debilitates his

ability to investigate crucial facts.” Coates v. Kafczynski, No. 2:05-CV-3, 2006 U.S. Dist.

LEXIS 8641, at *4 (W.D. Mich. Feb. 22, 2006). Indeed, “[t]hese are ordinary and routine

impediments incident to prisoner litigation.” Id. Consequently, the Court finds that Plaintiff has

not set forth any “exceptional circumstances” warranting appointment of counsel at this stage.

Accordingly,

         IT IS ORDERED that Plaintiff’s motion for appointment of counsel (DN 4) is

DENIED.

         Moreover, Plaintiff attaches two pages to the motion in which he indicates that has

requested photocopies of documents filed in this action. To the extent that Plaintiff is requesting

this Court to provide him copies of documents without cost, the Court does not provide

photocopies of filings free of charge. Plaintiff may make handwritten copies of documents for

his records.

Date:     March 5, 2019




cc:     Plaintiff, pro se
4416.010




                                                  2
